     Case 3:21-cv-00391-X Document 29 Filed 04/21/21                       Page 1 of 5 PageID 116



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

EARTHQUAKE ERE, an Individual and                   §
JACK TORO, an Individual                            §
                                                    §
        Plaintiffs,                                 §
                                                    §             Civil Action No. 3:21-cv-00391-X
v.                                                  §
                                                    §
REGUS MANAGEMENT GROUP, LLC,                        §
                                                    §
        Defendant.                                  §

                       MOTION FOR EXTENSION OF TIME TO FILE
                       PLAINTIFFS’ FIRST AMENDED COMPLAINT

        Pursuant to the Court’s April 14, 2021 Order [Doc. No. 28], Plaintiffs Earthquake Ere

and Jack Toro (“Plaintiffs”) file this Motion for Extension of Time to File Plaintiffs’ First

Amended Complaint and respond to the order to show cause as follows:

                                                    I.

                                          INTRODUCTION

        This case was transferred to this court from the United States District Court, Central

District of California pursuant to a Joint Stipulation dated February 19, 2021. [Doc. No. 14].

        On March 4, 2021, the Court ordered Plaintiffs to replead within 14 days of the order and

for both parties to find local counsel within thirty days of the order [Doc. No. 23].

        Plaintiffs’ California counsel, Theida Salazar, began his search for Texas counsel to serve

as local counsel and assist in his representation of Plaintiffs on March 2, 2021. Mr. Salazar

contacted multiple Texas law firms, including but not limited to: McCathern, Shokouhi, Evans,

Grinke, PLLC; Kilgore Law; Rogge Dunn Law Group; Stacy Cole Law, PC, Hersh Law Firm,

PC; MacLeod Law Firm, PLLC; Thorpe & Hatcher; Law Office of John Wall, Jr.; and O’Brien

Law Firm. On March 3, 2021, Mr. Salazar spoke with Arnold McCathern of McCathern,


Motion for Extension of Time to File Plaintiffs’ First Amended Complaint                       Page 1
   Case 3:21-cv-00391-X Document 29 Filed 04/21/21                         Page 2 of 5 PageID 117



Shokouhi, Evans, Grinke, PLLC. On March 9, 2021, Mr. Salazar followed up with Mr.

McCathern, as he had not heard anything back regarding their discussion or his March 4, 2021

email. Mr. McCathern initially believed he would be able to assist in representation and on

March 9, 2021 stated that he and his partners were evaluating to see if they could accept this

matter on contingency. On March 25, 2021 Mr. Salazar followed up with Mr. McCathern via

email and was informed by him on March 26, 2021 that they could not accept the case. Mr.

Salazar remained diligent in his attempt to find counsel and reached out to the Lento Law Group

in New York as they have extensive contact and relations with federal court counsel based upon

their nationwide practice. Mr. Salazar contacted John Groff of the Lento Law Group and

requested their assistance with Texas counsel and he also joined in the search. Mr. Salazar had

multiple discussions with Brendan O’Kelly and Bess Masterson Mattei at Kilgore Law. Mr.

Salazar also had multiple discussions with Mr. Dunne at the Rogge Dunn Law Group. He also

had communications with Stacy Cole Law, PC and enlisted the assistance of David Smallman,

Esq. who is licensed in New York State but has interacted with both firms Rogge Dunn Law

Group and Stacy Cole, PC as Mr. Smallman has personal relationships with Mr. Cole and Mr.

Dunne.

         On April 6, 2021, Mr. Salazar and Plaintiffs reached an agreement for Jamie Gilmore and

Brittney Thompson of Bailey & Galyen (“local counsel”) to assist in this case. Local counsel

immediately reviewed the docket sheet and pleadings in the case and provided the Texas specific

information Mr. Salazar needed to draft Plaintiffs’ First Amended Complaint. Mr. Salazar

drafted the First Amended Complaint on April 7, 2021 and sent it to local counsel to finalize and

file. Local counsel made the necessary changes to comply with Texas standards and filed




Motion for Extension of Time to File Plaintiffs’ First Amended Complaint                       Page 2
   Case 3:21-cv-00391-X Document 29 Filed 04/21/21                         Page 3 of 5 PageID 118



Plaintiffs’ First Amended Complaint on April 8, 2021, two days after being retained on the

matter.

                                                   II.

                                 ARGUMENT AND AUTHORITY

          Federal Rule of Civil Procedure 15(a)(2) states a party may amend its pleadings with the

opposing party’s written consent or leave of court. Fed. R. Civ. P. 15(a)(2). The Rule also states:

“The court should freely give leave when justice so requires.” Id. A district court may deny

amendment only in a limited number of situations, none of which apply here. See, e.g., Jones v.

Robinson Property Grp., L.P., 427 F.3d 987, 994 (5th Cir. 2005) (listing factors that may justify

denial of the proposed amendment). In the absence of undue prejudice to the opposing party,

leave should be freely granted to permit amendment of pleadings. Engstrom v. First Nat’l Bank

of Eagle Lake, 47 F.3d 1459, 1464 (5th Cir. 1995). The proposed amendment will in no way

prejudice the Defendant in this case.

          Plaintiffs’ failure to file the Amended Complaint on or before March 18, 2021 was not

due to lack of good faith or undue delay. The undersigned counsel is licensed in Texas but was

not retained on this case until April 6, 2021, after the deadline to file the Amended Complaint.

Mr. Salazar is not licensed to practice in Texas and believed that filing the Amended Complaint

in this matter before having an association with local counsel would be akin to practicing law out

of jurisdiction or in an area he is not licensed. Nevertheless, Mr. Salazar made numerous

attempts to secure counsel and did so extensively and as such, the Plaintiffs should not be

prejudiced.




Motion for Extension of Time to File Plaintiffs’ First Amended Complaint                       Page 3
   Case 3:21-cv-00391-X Document 29 Filed 04/21/21                         Page 4 of 5 PageID 119



                                                   III.

                                            CONCLUSION

        WHEREFORE, Plaintiffs respectfully request that this Honorable Court find that good

cause existed for Plaintiffs’ failure to timely replead, GRANT this Motion for Extension of

Time for Plaintiffs to replead and enter an Order allowing Plaintiff the opportunity to re-file the

stricken First Amended Complaint.

                                                 Respectfully submitted,


                                                 /s/ Brittney L. Thompson
                                                 Jamie J. Gilmore
                                                 Texas Bar No. 24045262
                                                 jgilmore@galyen.com
                                                 Brittney L. Thompson
                                                 Texas Bar No. 24104618
                                                 bthompson@galyen.com
                                                 BAILEY & GALYEN
                                                 1300 Summit Avenue, Suite 650
                                                 Fort Worth, Texas 76102
                                                 Telephone: 817-276-6000
                                                 Facsimile: 817-276-6010

                                                 Theida Salazar
                                                 California Bar No. 295547
                                                 LAW OFFICES OF THEIDA SALAZAR
                                                 2140 North Hollywood Way #7192
                                                 Burbank, California 91510
                                                 P: (818) 433-7290
                                                 F: (818) 436-4009
                                                 E: salazarlawgroup@gmail.com
                                                 ATTORNEYS FOR PLAINTIFFS




Motion for Extension of Time to File Plaintiffs’ First Amended Complaint                       Page 4
   Case 3:21-cv-00391-X Document 29 Filed 04/21/21                         Page 5 of 5 PageID 120



                               CERTIFICATE OF CONFERENCE

        On April 20, 2021, the undersigned counsel conferred with counsel for Defendant

(Michael Willats) regarding the relief sought in this Motion. Counsel for Defendant informed me

that there is no objection to the proposed amended complaint.



                                                 /s/ Theida Salazar
                                                 THEIDA SALAZAR



                                   CERTIFICATE OF SERVICE

        I certify that a copy of this document was served on all counsel of record via CM/ECF on

April 21, 2021.


                                                 /s/ Brittney L. Thompson
                                                 BRITTNEY L. THOMPSON




Motion for Extension of Time to File Plaintiffs’ First Amended Complaint                       Page 5
